United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL RESEARCH SERVICE,
Albany, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1974
Issued: May 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 20131 appellant filed a timely appeal from a February 26, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e). Under the Board’s Rules of Procedure, an appeal must be filed
within 180 days from the date of the last OWCP decision. An appeal is considered filed upon receipt by the Clerk of
the Appellate Boards. One hundred and eighty days from February 26, 2013, the date of OWCP’s decision, was
August 26, 2013. Since using August 28, 2013, the date the appeal was received by the Clerk of the Board, would
result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is August 23, 2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly found a $51,005.68 overpayment of
compensation for the period February 1, 2002 to February 11, 2012 as he received wage-loss
compensation and Social Security Act (SSA) benefits without an appropriate offset; (2) whether
OWCP properly denied waiver of the overpayment; and (3) whether OWCP properly directed
recovery of the overpayment by deducting $230.80 every 28 days from appellant’s continuing
compensation payments.
On appeal, appellant contends that he accurately reported his SSA benefits from 2002
onward. He contends that OWCP alone is responsible for any overpaid compensation from the
time it discovered the dual benefit in 2010, as it delayed taking action until 2012. Appellant
asserts that he is unable to repay the overpaid compensation due to financial hardship, noting that
he is still making payments on a prior overpayment. He also asserts that SSA overstated the
amount of his earnings, but acknowledged that he could not recall all periods of employment.
FACTUAL HISTORY
OWCP accepted that on or before January 3, 1997 appellant, then a 59-year-old
construction representative, sustained depressive disorder due to supervisory harassment.
Appellant had intermittent work absences from February to October 1997, then applied for
disability retirement on November 12, 1997 and did not return to work. He received
compensation on the daily rolls effective December 1, 1997. OWCP adjusted appellant’s
benefits retroactively to May 10, 1997 to reflect his marriage. On January 4, 1999 appellant
elected FECA benefits as of May 10, 1997. OWCP adjusted his compensation from the 2/3 rate
to the 75 percent rate retroactive to May 10, 1997 as he was married but had been erroneously
paid at the 66 2/3 percent rate for an unmarried individual. It placed appellant on the periodic
compensation rolls effective January 31, 1999. Appellant received compensation through
electronic funds transfer effective March 28, 1999.3
On annual affidavits of earnings and employment (Form CA-1032) submitted from
March 31, 2000 to February 27, 2012,4 appellant stated that he was in receipt of SSA retirement
annuity benefits and had a CSA number.
In an April 22, 2010 memoranda, SSA advised OWCP that appellant received monthly
benefits beginning in February 2002 at the following monthly rates: $1,003.50 from February to
December 2002; $1,017.50 from December 2002 to December 2003; $1,038.80 from
December 2003 to December 2004; $1,066.80 from December 2004 to December 2005;
$1,110.50 from December 2005 to December 2006; $1,147.10 from December 2006 to
3

On April 15, 2003 OWCP and OPM determined that appellant received simultaneous FECA compensation and
OPM Civil Service Retirement System (CSRS) retirement annuity benefits from January 31, 1999 to April 1, 2003,
creating an overpayment to OPM of $73,348.57. OPM recovered the overpayment by deducting $500.00 from his
continuing monthly compensation benefits effective June 10, 2006.
4

Appellant signed the forms on the following dates: March 31, 2000; April 24, 2001; May 15, 2002; February 5,
2003; July 14, 2004; February 19, 2006; March 13, 2007; February 16, 2008; February 25, 2009; February 25, 2010;
February 27, 2011; February 27, 2012.

2

December 2007; $1,173.40 from December 2007 to December 2008; $1,241.40 from
December 2008 to December 2009. On February 29, 2012 OWCP applied the December 2011
3.6 percent cost-of-living allowance (COLA) to appellant’s monthly SSA payments to determine
an offset amount of $427.11 every 28 days from December 2009 to November 30, 2011, and a
$442.49 offset from December 1, 2011 to February 11, 2012. It noted that increasing the offset
by 3.6 percent was “much easier than going back to SSA.” OWCP found that appellant had been
overpaid $51,005.68 in compensation for the period February 1, 2002 to February 11, 2012.
Effective February 12, 2012, OWCP adjusted his wage-loss compensation under FECA to reflect
the appropriate offset of his SSA benefits.
By notice dated February 29, 2012, OWCP advised appellant of its preliminary finding
that a $51,005.68 overpayment of compensation was created as he was paid dual compensation
under FECA and SSA for the period February 1, 2001 to February 11, 2012 without an
appropriate offset. It found that he was without fault in creating the overpayment.
On March 20, 2012 appellant completed an Overpayment Recovery Questionnaire (Form
OWCP-20) listing $5,721.00 in monthly income, $5,888.00 in monthly expenses and assets of
$484.24 in a checking account. He did not provide complete information regarding his wife’s
income, assets and expenses. Appellant contested the fact and amount of the overpayment and
requested waiver. He requested a decision based on a review of the record.
In an April 12, 2012 letter, appellant noted intermittent lapses in federal employment
prior to January 1, 1984 when OPM changed from the CSRS to Federal Employees’ Retirement
System (FERS). He returned to federal employment from July 1985 until he stopped work in
1997.
In an April 16, 2012 letter, OWCP explained that, if appellant “rejoined career [f]ederal
service on or after January 1, 1984,” the employing establishment likely placed him in CSRSoffset status rather than FERS, which required him to continue to pay into social security.
OWCP noted that the record established that he “paid into [s]ocial [s]ecurity as a [f]ederal
employee on or after January 1, 1984.”
By decision February 26, 2013, OWCP finalized the fact and amount of the preliminary
overpayment finding. It found that appellant was without fault in creating the overpayment, but
that waiver could not be granted as he did not submit required financial information. OWCP
found that, according to a report from a vocational rehabilitation counselor early in the claim,
appellant was federally employed by the U.S. Air Force from 1965 to 1970, by another agency
from 1978 to 1982, then worked in the private sector until he began new federal employment in
1985. Therefore, he had a break in service of more than one year after December 31, 1983.
“While [appellant] previously was a CSRS employee, by law all newly hired and rehired career
federal employees had mandatory SSA coverage.”5 Also, he reached full retirement age under
social security in February 2002. OWCP denied waiver as appellant failed to provide the
requested financial information regarding his wife’s income, assets and expenses. It further
5

CSRS Interim/Offset was a precursor to FERS that required contributions to both CSRS and OASDI. It
generally applied to certain new hires or former CSRS-covered employees who had been separated from service for
at least one year and rehired after December 31, 1983.

3

found that recovery would not be against equity and good conscience as there was no indication
that he changed his position for the worse in reliance on the overpaid compensation. OWCP
directed recovery of the overpayment by deducting $230.80 from his continuing compensation
payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.6 Section 8129(a) of FECA provides, in pertinent part, that when “an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”7
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.8
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.9 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: Where a claimant had received SSA benefit, OWCP will obtain information from SSA
on the amount of the claimant’s SSA benefits beginning with the date of eligibility to FECA
benefits.
SSA will provide the actual amount of SSA benefits received by the
claimant/beneficiary. SSA will also provide a hypothetical SSA benefit computed without the
FERS covered earnings. OWCP will then deduct the hypothetical benefit from the actual benefit
to determine the amount of benefits which are attributable to federal service and that amount will
be deducted from FECA benefits to obtain the amount of compensation payable.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained depressive disorder due to work factors on or
before January 3, 1997. Appellant received total disability compensation on the periodic rolls
beginning on January 31, 1999. He received SSA retirement annuity benefits beginning on
February 1, 2002, when he reached retirement age. Appellant disclosed these payments on
6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8116(d); Janet K. George (Angelos George), 54 ECAB 201 (2002).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(3) (January 1997);
Chapter 2.1000.11(a)(b) (February 1995).
10

FECA Bulletin No. 97-09 (issued February 3, 1997).

4

annual affidavits of earnings and employment (Form CA-1032) from March 31, 2000 to
February 27, 2012. However, OWCP did not begin to offset appellant’s FECA benefits by the
amount of his SSA benefits attributable to his federal employment under FERS until
February 12, 2012.11 As appellant is not entitled to receive both FECA benefits and that portion
of his SSA benefits attributable to his federal employment, OWCP properly determined that an
overpayment was created for the period February 1, 2002 to February 11, 2012.12
The Board finds, however, that the case is not in posture regarding the amount of
overpayment. The SSA memorandum listing the amount appellant received only covers the
period February 1, 2002 through December 2009. In a February 29, 2012 memorandum, OWCP
noted that it did not obtain payment information from SSA for the period December 2009 to
February 11, 2012. Therefore, the actual amount of the overpayment is not of record. OWCP
has not established that the correct amount of the overpayment is $51,005.68. The case will be
remanded to OWCP to obtain complete payment information from SSA regarding the payments
appellant received from February 1, 2002 to February 11, 2012, the entire period of the
overpayment. OWCP shall then recalculate the amount of the overpayment, based on the SSA
payment information. Following this development and any other action deemed necessary,
OWCP shall issue an appropriate decision in the case.
ISSUES 2 and 3
As the case is not in posture for a decision degrading the amount of the overpayment, it is
premature to address the issues of waiver and recovery. The second and third issues are
therefore moot.
CONCLUSION
The Board finds that, although OWCP has established that appellant received an
overpayment of compensation from February 1, 2002 to February 11, 2012, the case is not in
posture for a decision as to the amount of the overpayment.

11

5 U.S.C. § 8116(d).

12

Janet K. George (Angelos George), supra note 8. See G.B., Docket No. 11-1568 (issued February 15, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with this decision.
Issued: May 15, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

